Case 4:21-cr-00065-ALM-CAN Document 9 Filed 03/10/21 Page 1 of 4 PageID #: 22




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

 UNITED STATES OF AMERICA

                                                     No. 4:21CR
                                                      Judge
 DAVID SCHOOLCRAFT


                                     INDICTMENT
                                                                    FILED
                                                                       MAR 1 0 2021
THE UNITED STATES GRAND JURY CHARGES:
                                                                    Clerk, U.S. District Court
                                                                         Texas Eastern
                                       Count One

                                                 Violation: 18 U.S.C. §§ 2252A(a)(2)(A)
                                                 and (b)(1) (Distribution of Child
                                                 Pornography)

       Between on or about December 23, 2020, and on or about December 29, 2020, in

the Eastern District of Texas, David Schoolcraft, defendant, did knowingly distribute

any child pornography, as defined in Title 18, United States Code, Section 2256(8), that

had been shipped and transported using any means and facility of interstate and foreign

commerce, and that had been shipped and transported in and affecting interstate and

foreign commerce by any means, including by computer. Specifically, the defendant,

David Schoolcraft, using an instant messaging mobile application, the Internet, and

digital devices he owned and possessed, distributed the following visual depictions:

             FILE IDENTIFIER                               DESCRIPTION
  Unknown name: referred to as VIDEO 1         This 1-minute, 3-second video depicts a
                                               nude prepubescent female laying on her
                                              back with her legs apart while she spreads
                                                 her genitals with her fingers. What


Indictment
Page 1
Case 4:21-cr-00065-ALM-CAN Document 9 Filed 03/10/21 Page 2 of 4 PageID #: 23




              FILE IDENTIFIER                                 DESCRIPTION
                                                appears to be an adult digitally penetrates
                                                            the child s genitals.
  Unknown name: referred to as VIDE02            This video depicts a nude, prepubescent
                                                 minor sitting with her knee pulled to her
                                                chest, exposing her genitals to the camera,
                                                  rubs her genitals, and inserts a foreign
                                                          object into her genitals.

       In violation of 18 U.S.C. §§ 2252A(a)(2)(A) and (b)(1).


             NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE

       Upon conviction of the offense(s) alleged in this Indictment, the defendant, David

Schoolcraft, shall forfeit to the United States his interest in the following property,

including, but not limited to:

       iPhone Xr, model MT3K2LL/A and bearing serial number DNQXT85XKXKN.

       This property is forfeitable pursuant to 18 U.S.C. § 2253(a) based upon the

property being:

       (1) any visual depiction described in section . . . 2252 of this chapter, or any
              book, magazine, periodical, film, videotape, or other matter which contains
              any such visual depiction, which was produced, transported, mailed,
              shipped or received in violation of this chapter;

       (2) any property, real or personal, constituting or traceable to gross profits or
              other proceeds obtained from such offense; or

       (3) any property, real or personal, used or intended to be used to commit or to
               promote the commission of such offense.


       By virtue of the commission of the offense alleged in this Indictment, any and all

interest the defendant has in this property is vested in and forfeited to the United States

pursuant to 18 U.S.C. §§ 2253(a)(1) and (a)(3).

Indictment
Page 2
Case 4:21-cr-00065-ALM-CAN Document 9 Filed 03/10/21 Page 3 of 4 PageID #: 24




                                         A TRUE BILL



                                            ¦rU
                                         GRAND JURY FOREPERSON

NICHOLAS J. GANJEI
ACTING UNITED STATES ATTORNEY



                                         Date: ] I j Z I
MARISA J. MILLER
  ssistant United States Attorney




Indictment
Page 3
Case 4:21-cr-00065-ALM-CAN Document 9 Filed 03/10/21 Page 4 of 4 PageID #: 25




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 UNITED STATES OF AMERICA §
                                             §
 v.         §       No.             4:21CR
                                             § Judge
 DAVID SCHOOLCRAFT §

                                NOTICE OF PENALTY

                                       Count One

        Violation: 18 U.S.C. §§ 2252A(a)(2)(A) and (b)(1)

        Penalty: Imprisonment for not less than five years and not more than
                         twenty years; but if the defendant has a prior conviction under
                         this chapter, section 1591, chapter 71, chapter 109A, chapter
                            117, or under section 920 of title 10 (article 120 of the
                            Uniform Code of Military Justice), or under the laws of any
                            State relating to aggravated sexual abuse, sexual abuse, or
                           abusive sexual conduct involving a minor or ward, or the
                           production, possession, receipt, mailing, sale, distribution,
                           shipment, or transportation of child pornography or sex
                           trafficking of children, such person shall be imprisoned for
                           not less than fifteen years and not more than forty years; a
                           fine of not more than $250,000; and a term of supervised
                           release of not less than five years to life.

        Special Assessment: $ 100.00

        JVTA Assessment: $ 5000.00




Notice of Penalty
Page 1
